DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 January 2020 and 31 December 2020 have been considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.

With respect to independent claims 1, 8 and 15, Applicant discloses the following common features in methods and devices to identify and pair candidate devices to an identifying device, establishing a connection between the identifying device and a device that is a known member of a set of eligible devices, the identifying device receiving a set ID and a key from the member device, using the set ID to identify is the candidate member device, the identifying device then generating 

None of the art of record listed below discloses, individually or in reasonable combination, the above recited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2003/0056114 by Goland discloses using a certificate to determine group membership for a device.
U.S. Patent No. 6,801,998 to Hanna et al. discloses determining group membership anonymously
U.S. Patent Application Publication No. 2008/0091941 by Yonezawa et al. discloses determining group membership
U.S. Patent Application Publication No. 2008/0253562 by Nyberg
U.S. Patent Application Publication No. 2008/0270790 by Brickell et al. discloses membership identification
U.S. Patent Application Publication No. 2009/0129600 by Brickell et al. discloses trusted membership groups
U.S. Patent No. 7,567,510 by Gai et al. discloses security groups
U.S. Patent Application Publication No. 2011/0110522 by Kwon discloses the use of a pairing key and identifier
U.S. Patent Application Publication No. 2014/032049 by Park et al. discloses using pairing keys and identifiers to pair devices
U.S. Patent Application Publication No. 2016/0085960 by Priev et al. discloses securely pairing devices
U.S. Patent Application Publication No. 2016/0112408 by Everhart et al. discloses device groups

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432